The respondent, Cunningham, was employed by the appellants, Zane, as the caretaker of their farm, at a consideration of $60 per month. In this action, he sought to recover a balance claimed to be due for the services. There was a trial by jury and a verdict returned in favor of the respondent, on which the court, after making certain deductions with the consent of the respondent, entered a judgment in his favor.
[1] The principal question urged on the appeal is that the evidence does not justify the verdict. But we find substantial evidence in its support. A reading of the evidence, it may be said, does without doubt lead to the conclusion that the jury could well have found for the other side, but, as the evidence was conflicting, the jury's verdict is conclusive on the question of fact involved in so far as this court has the right to inquire. *Page 177
[2] The judgment entered ran against the appellant Isabell Zane personally. This was error. The contract was the contract of her husband, and she is liable to answer only to the extent of her interest in the community property possessed by the community composed of herself and her husband. She is not personally liable on the contract.
The judgment is reversed and the cause is remanded for the correction of the error noticed.
TOLMAN, C.J., HOLCOMB, MAIN, and PARKER, JJ., concur.